NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1036-20

ANA F. CRUZ-SOSA,

          Plaintiff-Appellant,

v.

NEWPORT CENTRE MALL,
NEWPORT CENTRE MALL,
LLC, SIMON PROPERTY
GROUP, and ABLE BUILDING
MAINTENANCE,

     Defendants-Respondents.
_____________________________

                   Submitted January 19, 2022 – Decided January 28, 2022

                   Before Judges Fisher and Smith.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Docket No. L-2283-15.

                   Carlos H. Acosta, Jr., attorney for appellant.

                   Weiner Law Group, LLP, attorneys for respondents
                   Newport Centre Mall, Newport Centre Mall, LLC, and
                   Simon Property Group (Lawrence M. Berkeley, of
                   counsel and on the brief; Jason Mastrangelo, on the
                   brief).
            Tompkins, McGuire, Wachenfeld & Barry, LLP,
            attorneys for respondent Able Building Maintenance
            (Richard F. Connors, Jr., of counsel and on the brief).

PER CURIAM

      On May 26, 2015, plaintiff Ana F. Cruz-Sosa filed a complaint against

defendants, seeking personal injury damages based on her alleged fall at the

Newport Centre Mall in Jersey City on June 2, 2013. Service was apparently

attempted soon after the complaint was filed, but not achieved, and the trial court

administratively dismissed the complaint without prejudice pursuant to Rule

1:13-7.

      Nearly five years later – in March 2020 – plaintiff effected service of

process on defendants and moved for reinstatement of the complaint. Defendant

Able Building Maintenance opposed the motion. In an order dated April 24,

2020, the trial judge denied the motion to reinstate as it applied to Able and the

complaint against Able was dismissed with prejudice. Defendant Newport

Centre, LLC i/s/h Newport Centre Mall, Newport Centre Mall, LLC, and Simon

Property Group (collectively "the Mall") did not file timely opposition to

plaintiff's motion – later claiming the insurgence of the COVID-19 pandemic

hampered it – and another order was entered on April 24, 2020, reinstating the



                                                                             A-1036-20
                                        2
complaint against the Mall. That same day, the Supreme Court entered an order

relaxing filing deadlines because of the pandemic.

      The Mall unsuccessfully moved twice for reconsideration of the April 24,

2020 order, and then unsuccessfully moved in this court for leave to appeal.

Plaintiff then moved for reconsideration of the dismissal of the action as to Able.

The judge denied relief. During the course of oral argument, however, the Mall

again asserted that the action against it should also have been dismissed with

prejudice. The judge invited the Mall to file a reconsideration motion, which the

judge later granted, concluding plaintiff failed to demonstrate "good cause," as

required by Rule 1:13-7(a), for reinstatement because her attorney failed to

explain why service was not affected on the Mall for nearly five years after the

filing of the complaint.

      Plaintiff appeals, arguing the trial judge: erred in reconsidering the order

reinstating the complaint; correctly applied the good-cause reinstatement

standard; misapplied the appropriate standard when denying the motion to

reinstate the complaint against Able and in denying plaintiff reconsideration of

that order; and failed to recognize that plaintiff's prejudice in not reinstating

substantially outweighs the prejudice suffered by defendants if the complaint is

reinstated. We disagree with plaintiff's arguments.


                                                                             A-1036-20
                                        3
      Plaintiff's contention about reconsideration is without merit because she

claims the judge should have complied with the standard contained in Rule 4:49-

2, which applies only when the questioned disposition is a final order or

judgment. Not one of the orders the judge was asked to reconsider was a final

order; consequently, the judge was obligated to apply Rule 4:42-2's more liberal

standard, which allows a court to reconsider an interlocutory order at any time

prior to entry of final judgment in the interests of justice. See, e.g., Lawson v.

Dewar, 468 N.J. Super. 128, 134-35 (App. Div. 2021). Thus, plaintiff is

mistaken in arguing that the judge could not reconsider the reinstatement order

absent a showing of the type described in Cummings v. Bahr, 295 N.J. Super.

374, 384 (App. Div. 1996). While it is true that we noted in Lawson that the

liberal standard set forth in Rule 4:42-2 was not intended to encourage

"frivolous, vexatious or merely repetitious" reconsideration motions, we also

recognized that even the undesirability of repetitious motions should not

preclude a judge from reaching a correct resolution of the issues. 468 N.J. Super.

at 136-37. The rules are, after all, designed to serve the interests of justice. See

R. 1:1-2; A.T. v. Cohen, 231 N.J. 337, 351-52 (2017); Ragusa v. Lau, 119 N.J.

276, 283-84 (1990). We find no procedural irregularities in how the trial judge




                                                                              A-1036-20
                                         4
eventually arrived at what we agree was the correct disposition of plaintiff's

attempt to reinstate her complaint.

      In focusing on the disposition and not so much how the trial judge got

there, we are mindful that the right to reinstatement after an administrative

dismissal under Rule 1:13-7 is "ordinarily routinely and freely granted when

plaintiff has cured the problem that led to the dismissal even if the application

is made many months later." Rivera v. Atl. Coast Rehab. & Health Care Ctr.,

321 N.J. Super. 340, 346 (App. Div. 1999) (citing Mason v. Nabisco Brands,

Inc., 233 N.J. Super. 263, 267-70 (App. Div. 1989)). But we also recognized in

Rivera that the liberality required begins to diminish as greater time passes from

dismissal without a correction of the deficiencies that led to dismissal. In cases

of "a substantial delay," which we characterized in Rivera as "a year or more,"

in failing to effect service of process, courts must be more insistent on the

presence of good cause for relief while also considering the absence of prejudice

to the non-delinquent parties. Id. at 346-47.1




1
 We note that Rule 1:13-7 was significantly revamped since Rivera but, as we
observed in Estate of Semprevivo v. Lahham, 468 N.J. Super. 1, 14 (App. Div.
2021), the "exceptional circumstances" standard referred to in Rule 1:13-7(a)
does not apply in a multi-defendant case where, as here, no defendant has
appeared by the time reinstatement is sought.
                                                                            A-1036-20
                                        5
      When considering whether "good cause" has been met, a court's

examination should start with the plaintiff's particular showing. And, here, that

practically ends the analysis because plaintiff provided no explanation for the

extraordinary delay. Her attorney's supporting certification recognizes that the

injury occurred in 2013, that the complaint was filed on June 1, 2015, and that

counsel asked an entity to serve process on June 3, 2015. According to counsel's

certification, service did not occur in 2015 as intended and the action was thus

administratively dismissed. Plaintiff's counsel's next step – according to his

certification – occurred approximately fifty-five months later when, in January

2020, he asked the clerk's office to explain what procedurally happened to the

suit. The attorney's certification is bereft of any explanation about what occurred

with plaintiff or in his office from June 2015 to January 2020, and it is hard to

imagine either plaintiff or her attorney thought the nearly five-year dormancy of

the suit was normal.

      In seeking reinstatement, plaintiff and her attorney were obligated to show

their cards in attempting to convince the court there was some good reason for

the lengthy inaction. The absence of such an explanation entitles a court to

assume good cause for reinstatement was lacking.




                                                                             A-1036-20
                                        6
      Even if this were not so and an unexplained five-year hibernation alone

was not enough to allow for a denial of reinstatement,2 both the Mall and Able

provided evidence of the problems they would face if plaintiff was allowed to

prosecute this matter at this late date. They both asserted that they had no

knowledge of the lawsuit until served in March 2020, nearly seven years after

the alleged acts of negligence, nearly five years after the filing of the complaint,

and well beyond the two-year statute of limitations. The Mall asserted that its

security director and operations director at the time of plaintiff's alleged fall no

longer work for it. Able, which provided janitorial services for the Mall at t he

time, has not been involved with the Mall since July 2015. And Able has asserted

that none of the janitorial employees assigned to the Mall at the time of the

incident were still employed by Able when notice of the suit was first given in

March 2020; Able additionally asserts that the whereabouts of the employees

who did work at the Mall at the time are unknown to it.

      Plaintiff's attorney has argued that plaintiff has been prejudiced; since no

sworn statement of plaintiff was ever provided in the trial court motions, a


2
 We recognize reinstatement was found appropriate despite delays of more than
a year, see Baskett v. Kwokleung Cheung, 422 N.J. Super. 377, 384-85 (App.
Div. 2011) (thirty-three month delay); Ghandi v. Cespedes, 390 N.J. Super. 193,
195 (App. Div. 2007) (delay of seventeen months), but nothing like the delay
here.
                                                                              A-1036-20
                                         7
description of her alleged prejudice has never been provided. The most we can

assume on this record is that her prejudice consists of the demise of her suit

against these defendants. But, if the inability to obtain reinstatement was the

product of her representative's inattentiveness, plaintiff will likely suffer no

appreciable prejudice; if she had a meritorious claim against these defendants,

it may simply be transmuted into a negligence claim against her representatives.

Without knowing more than what plaintiff or her attorney have chosen to tell

the trial judge, we cannot say that plaintiff has suffered any appreciable

prejudice or that her prejudice is greater than that facing the Mall and Able if

the action against them is allowed to proceed. 3

      We conclude that even if the extraordinary amount of time that passed

before plaintiff moved was not enough to preclude reinstatement, the trial judge

did not abuse his discretion in ultimately precluding reinstatement because:

plaintiff failed to explain the nearly five years of inactivity; defendants provided

evidence of their prejudice in not receiving service of process until five years




3
  Stated another way, because the several years' long delay was caused by
plaintiff or her representatives – and not defendants – then simple fairness
requires that the risk of loss fall on the parties responsible for the situation rather
than others – like defendants – who did nothing to cause the delay.
                                                                                A-1036-20
                                          8
after the suit's commencement and seven years after the incident occurred; and

plaintiff has failed to show how she was prejudiced.

      Affirmed.




                                                                        A-1036-20
                                       9